        Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 1 of 9




                   UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF CALIFORNIA
_______________________________________________________________________
                                          )
IN RE WELLS FARGO & CO.                   ) Lead Case No. 3:16-cv-05541-JST
SHAREHOLDER DERIVATIVE LITIG.             )
__________________________________________)_____________________________


         Shareholder Edward W. Cochran, as trustee of the EWC Defined Benefit Plan,

hereby objects to Class Counsel’s request for a $68 million attorney’s fee in this

megafund settlement. Proof of EWC Defined Benefit Plan’s share ownership is attached

hereto as Exhibit A.

   I.       A $68 Million Fee Is Excessive in This Megafund Settlement.

         “[W]here awarding 25% of a ‘mega-fund’ would yield windfall profits for class

counsel in light of the hours spent on the case, courts should adjust the bench-mark

percentage or employ the lodestar method instead.” In re Bluetooth Headset Prods. Liab.

Litig., 654 F.3d 935, 942 (9th Cir. 2011).

         Here, while Class Counsel claim to have incurred a lodestar of $22 million, $9

million of that figure was generated by staff attorneys, contract attorneys and discovery

attorneys performing rote document review, mostly during the second half of 2018.

Clearly, there was an attempt by Lead Counsel to run up their lodestar as the case moved

closer to settlement, in order to justify their desired 28 % fee. These contract, staff and

discovery attorneys were billed to the shareholders at rates of between $295/hr. and

$415/hr., when prior cases in this district have capped staff attorney time at $240. See In

re Anthem Inc. Data Breach Litig., 2018 U.S. Dist. LEXIS 140137 (ND Cal. 2018).
     Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 2 of 9




       The amount of Lead Counsel’s fee request is also suspect because Lead Counsel

claim that it was directly negotiated with Wells Fargo, which has proved to be a poor

steward of its shareholders’ money. Wells Fargo apparently agreed to give away $68

million of Mr. Cochran’s and the other shareholders’ money, when they already stand

accused of wasting $1.1 billion in the shareholders’ money dealing with the fallout of the

Improper Sales Practices. Wells Fargo has no legitimate interest in the size of Lead

Counsel’s fees, and, to the extent they were purporting to act on behalf of shareholders,

should have been seeking to minimize those fees. Why, for example, did Wells Fargo not

raise the issue of the excessive use of staff, contract and discovery attorneys and their

supra-competitive rates, especially in light of the Anthem case?

       The fee in this case should be governed by In re: Wash. Pub. Power Supply Sys.

Secs. Litig., 19 F.3d 1291 (9th Cir. 1994), another megafund case in which the Ninth

Circuit upheld the district court’s refusal to approve a 13.6% fee that would have

represented an excessive multiplier.

       We agree with the district court that there is no necessary correlation
       between any particular percentage and a reasonable fee. With a fund this
       large, picking a percentage without reference to all the circumstances of
       the case, including the size of the fund, would be like picking a number
       out of the air…[W]e agree with the district court that the 25 percent
       “benchmark” is of little assistance in a case such as this… It is not difficult
       to demonstrate why courts cannot rationally apply any particular
       percentage – whether 13.6 percent, 25 percent or any other number – in
       the abstract, without reference to all the circumstances of the case.

Id. at 1297-1298.

       Unlike class counsel in Wash Pub. Power, supra, Lead Counsel here are

requesting a percentage fee higher than the 25% benchmark, based upon the $240 million

cash recovery. Lead Counsel should not receive credit for the clawbacks and other




                                              2
     Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 3 of 9




injunctive relief that merely coincided with this litigation, since there is no evidence that

this litigation was the proximate cause of those changes and recoveries. Lead Counsel

claims that even a 28.33% fee based entirely on the $240 million cash component is

reasonable. This is clearly refuted by Wash. Pub. Power, where a 13.6% fee request was

rejected because it resulted in an excessive lodestar multiplier of 3.1. Id. at 1295. The

Ninth Circuit in Wash. Pub. Power found that the election of any percentage amount is

necessarily arbitrary in the context of a megafund settlement measured in the hundreds of

millions. Id. at 1297 (“Class counsels’ data, intended to demonstrate that the percentage

they request is far less than the norm, aptly demonstrate the virtually impossible task of

setting any particular percentage as a proper one… Class Counsel could just as easily

have requested 3.6 percent or 36.1 percent”).

       If the contract, staff and discovery attorneys here, who performed largely clerical

work in running up a claimed lodestar of over $9 million, were billed out at the

reasonable rate of $40/hour, Lead Counsel’s lodestar would fall to approximately $14

million. Applying the requested multiplier of 3 to this figure yields a fee of $42 million,

or 17.5%, which is almost exactly the market rate for a settlement of this size, according

to Brian Fitzpatrick. See An Empirical Study of Class Action Settlements and Their Fee

Awards, at p. 839 (mean and median fees for settlements between $100 million and $250

million are 17.9 and 16.9). 1




1
  Even if the $9 million in contract attorney time is simply compensated with no
multiplier, and the remaining $13 million in lodestar is increased by 3 to account for risk,
the fee falls to $48 million.


                                              3
     Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 4 of 9




   II.      Courts have recognized that contract and staff attorneys
            Cost far less than their billed rates.

         In In re Anthem Inc. Data Breach Litig., 2018 U.S. Dist. LEXIS 140137 (ND Cal.

2018), the district court confronted the massive use of contract and staff attorneys, noting

that while the staff attorneys were billed to the class at rates of between $185 and $495,

they were paid only an average of $40/hour. Id. at *125. This represents an average

markup of 729%. Id. at *130.

         The Court begins by emphasizing how striking the markup is in this case.
         All told, the profit margin based purely on a markup for non-salaried
         contact and staff attorney hourly work is $5,306,526. This figure
         constitutes almost 14% of the Plaintiffs’ total lodestar figure…


Id. The margins here are even more striking. The staff attorneys’ $9 million lodestar

represents an out of pocket cost of just $1 million, or a markup of 900%, which

constitutes 36% of Class Counsel’s total lodestar of $22 million.

         The court in Anthem recommended the practice of treating contract attorney work

as a cost. Id. at *128. However, the court did not impose that best practice on class

counsel in Anthem, and instead imposed a maximum hourly rate of $240 for staff

attorneys, which “adequately accounts for the qualifications and experience of the

contract and staff attorneys as well as the largely document-review work they

performed.” Id. at *133. See also In re Citigroup Inc. Sec. Litig., 965 F. Supp. 369, 399

(SDNY 2013) (capping contract attorneys at $200/hour).

         The astonishing amount of staff, contract and discovery attorney lodestar

generated in the final six months of this case requires this Court to scrutinize Class

Counsel’s lodestar closely, reduce the claimed rates for those attorneys, and to award a




                                              4
     Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 5 of 9




fee less than 25%. As shown above, a fee of $42 million, or 17.5%, is exactly equal to

the market rate in cases of this size, adequately compensates Lead Counsel for all of their

risk-exposed, non-document review time, while also providing Lead Counsel with a more

than adequate 300% profit (and a $2 million premium) on the amount they expended on

what should be the expense of temporary discovery attorneys. Under no circumstances

should the shareholders be billed at rates of up to $1200/hour for staff, contract and

discovery attorneys performing document review, which would be the result of awarding

Lead Counsel a multiplier of 3 on all of their time.




                                             5
Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 6 of 9
     Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 7 of 9




                             CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing was filed with the Clerk of Court
using CM/ECF on July 8, 2019, and as a result has been served on all counsel of record
via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                      By: /s/ Steve A. Miller
                                                          Steve A. Miller




                                             7
Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 8 of 9
Case 4:16-cv-05541-JST Document 279 Filed 07/08/19 Page 9 of 9
